DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 
Status of Claims
Pending: 
1-4, 8, 9, 13-22
Withdrawn: 
16-20
Rejected:
1-4, 8, 9, 13-15, 21, 22
Amended: 
1-3, 16, 22
New: 
NONE
Independent:
1, 16, 22

Claim Interpretation
Instant claim 1 recites the limitation “the aluminum alloy sheet has an ultimate tensile strength of one or both of: at least 200 MPa, measured in a pre-brazed condition, or at least 150 MPa, measured post-brazing”. Said claim mentions certain properties are present under pre-brazed condition or post-brazing; however, said claim never mentions a (product by process) step of brazing. It is unclear if the given properties are necessarily present, or only 
If this interpretation is not consistent with applicant’s intended interpretation, please clarify (including where any alternative interpretation is supported in the original specification) in response to this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 9, 13-15, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101230431 (CN’431).
CN’431 (see abstract, cl. 14, etc.) teaches an aluminum alloy comprising (in wt.%):

cl. 1 consisting of:
cl. 2
cl. 3
cl. 22
consisting of:
CN’431
Si
0.9-1.2
0.9-1.2
0.9-1.2
0.9-1.2
0.3-1.2
Mn
1.25-1.5
1.3-1.5
1.3-1.4
1.25-1.5
0.8-2.0
Fe
0.3-0.5
0.3-0.5
0.3-0.5
0.3-0.5
0.05-0.7
Cu
0.20-0.40
0.20-0.40
0.20-0.40
0.25-0.40
0.05-0.8
Mg
0-0.1
0-0.1
0-0.1
0.01-0.04
0.01-0.5
Zn
2.0-3.0
2.1-3.0
2.5-3.0
2.5-3.0
0.5-4
Zr




**0.001-0.3





**0.01-0.1
Cr




**0.01-0.1
Ni




**0.01-2.0
Ti




**0.01-0.25





**optionally 1+ of these


which overlaps the claimed ranges of Si, Mn, Fe, Cu, Mg, Zn, and Al (instant claims 1-3, 22), including the amended Zn minimums of 2.0 (cl. 1), 2.1 (cl. 2), and 2.5 (cl. 3, 22). Concerning the limitation “each impurity is below 0.05 wt%”, CN’431 does not teach the presence of any impurities outside this range. Concerning the instant “consisting of” transitional phrase, CN’431 does not teach the mandatory presence of any element excluded by the instant “consisting of” transitional phrase (see CN’431 at claim 1).
Concerning the limitation of a sheet with a thickness of 70-100 µm, CN’431 teaches a rolled sheet ≤0.1 mm (≤100 µm), which overlaps the instant thickness, and therefore meets the instant limitation.
Concerning the UTS after brazing of instant claim 1, CN’431 teaches TS after brazing≥150 MPa [0343].
Concerning the product-by-process steps of claim 1, CN’431 teaches similar processing steps of casting, rolling, interannealing at 180-550C [0120], cold rolling with a final reduction 10-35% [0130]. 
Further concerning said product-by-process steps, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Furthermore, "[b]ecause validity is determined based on the requirements of Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. See MPEP 2113. In the instant case, the prior art of CN’431 teaches an overlapping Al-Mn-Si alloy composition, formed into a thin sheet/foil, with mechanical properties that meet the instant claimed minimums. 

Because of the overlap in composition and properties, it is held that CN’431 has created a prima facie case of obviousness of the presently claimed invention.
	Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claim 4’s limitation of at least 1 of Zr, Ti, V, Cr, or Ni being below 0.05%, the examiner points out that CN’431 teaches Zr, Cr, and Ti are optionally present. Further, CN’431 teaches when present, said elements are at a minimum of 0.01%, which overlaps the claimed maximum.
Concerning claims 13-15 and 21, CN’431 teaches said alloy is formed into a sheet for aluminum alloy fins for a heat exchanger (abstract, examples, [0005]), which meets instant claims 13 and 21. CN’431 teaches said heat exchanger is typically used in an automobile radiator [0002-0007], substantially as presently claimed (cl. 14, 15).
Concerning the properties in instant claim 8, CN’431 teaches said alloy exhibits excellent corrosion resistance, and that corrosion resistance is improved by suppressing the growth of crystals and progress of precipitation [0210]. Though CN’431 does not mention the specific 
Concerning claim 9, CN’431 teaches a post braze electrical conductivity of 45-55% IACS [0019], which meets the claimed range.
Concerning amended claim 22, see discussion of alloying ranges and Table for comparison above.

Response to Amendment
In the response filed on 1/15/21 applicant amended claims 1-3, 16, 22, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s arguments with respect to the rejection of claims 1-4, 8, 9, 13-22 in view of JP’367 optionally combined with Oki have been considered but are moot because the new grounds of rejection herein do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The closest prior art to the instantly amended claims is held to be CN’431, as set forth supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                       /GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                                                                                                                            

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        6/3/21